DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 13 December 2019 has been entered in full.  Claims 1-20 are pending.

Election/Restrictions
Applicant’s election of Group I, claims 1-6 and 10-20, drawn to a method of determining whether a tumor or a cancer cell will be sensitive to or can be killed or induced to senescence by a treatment, in the reply filed on 30 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 March 2022.
Claims 1-6 and 10-20 are under consideration in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Sequence Compliance
1.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  Specifically, the sequences disclosed in Figure 10 are not accompanied by the required reference to the relevant sequence identifiers.  This application fails to comply with the requirements of 37 CFR 1.821 through 1.825.  Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825).  Please also see the PTO-90C Communication and Revised Notice to Comply attached to the instant Office Action.

Drawings
2.	The drawings are objected to because:
(A) graph/figure labels, numbers, and/or text are illegible in Figures 4A, 11, 12B, and 18, wherein the Examiner is unable to read and/or interpret the data presented therein; 
(B) the instant drawings do not comply with 37 C.F.R. § 1.84(U)(1), which states that partial views of a drawing which are intended to form one complete view, whether contained on one or several sheets, must be identified by the same number followed by a capital letter.  Figure 10 of the instant application, for example, is presented on 3 separate panels/pages. The three total sheets of drawings for Figure 10 should be renumbered “Figures 10A-10C”; and
(C)  Figures 17A-17B are missing Figure labels on the separate panels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
3.	The disclosure is objected to because of the following informalities:
3a.	At page 15, lines 31-32; page 39, lines 10-11; and page 42, line 19, the specification refers to different colors in the Figures (i.e., brown, blue, and orange).  However, no color drawings have been submitted.  It cannot be determined from the black and white drawings what elements the specification is referring to.  It is suggested that Applicant amend the specification or submit color drawings.  
Appropriate correction is required.

Claim Objections
4.	Claims 5, 6, 10, 16, 17, 18, and 20 are objected to because of the following informalities:  
4a.	In claim 1, line 6, the word “a” in the phrase “a avb3+/Glut3+” should be amended to recite “an”.
4b.	In claims 5 and 18, each instance of the phrase “protein from a gene” should be amended to recite “protein encoded from a gene”.
4c.	Claims 6 and 10 recite the acronym “GBM” without first defining what it represents.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym in each dependent claim.
4d.	In claim 16, line 3, the phrase “use of” should be amended to recite “using” or alternatively, “contacting said tumor or cancer cell with antibodies that specifically bind…”.
4e.	In claim 16, lines 4-6, the phrases “comprising an avb3, Glut3, PAK4, or YAP/TAZ binding antibody (an antibody that specifically binds avb3, Glut3, PAK4, or YAP/YAZ)” are redundant.  Applicant should select one of the two phrases and strikethrough the one not chosen. 
4f.	In claim 17, line 3, the phrase “use of” should be amended to recite “using”.
4g.	In claim 18, line 5, the phrase “use of” should be amended to recite “using”.
4h.	Claim 20 is missing a period at the end of the claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-6 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5a.	Claims 1-6 and 10-20 are rejected as being indefinite because claim 1 (lines 4-6) recites, “determining or having determined whether the tumor or the cancer cell expresses both avb3+ and Glut3+, or determining whether the tumor or the cancer cell is an avb3+/Glut3+ tumor or cancer cell”.  It is not clear what the difference is between a “tumor or the cancer cell expresses both avb3+ and Glut3+” and “tumor or the cancer cell is an avb3+/Glut3+ tumor or cancer cell”.  Both phrases indicate that a tumor or cancer cell expresses both avb3 and Glut3.  However, since there are two separate phrases recited in the claim, it is not clear if an alternative meaning is intended by one of the phrases.  The specification does not provide a standard for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

5b.	Regarding claim 4, line 5 and claim 19, line 2, the phrase “(mRNA, transcript)” renders the claim indefinite because it is unclear whether the limitations in the parentheses are part of the claimed invention.  See MPEP § 2173.05(d).  It is suggested to amend the claims to recite “mRNA”.

5c.	Claims 5, 13, and 18-20 are indefinite because they recite “Figure 11 or Figure 23”.  The claims are reading limitations from the specification into the claims.  MPEP § 2173.05(s) states that “[w]here possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claims.  Incorporation by reference is a necessity doctrine, not for applicant's convenience.' Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)."  Please note that this issue could be overcome by amending the claims to refer to the specific genes listed in Figures 11 and 23.

5d.	Claims 5, 18, 19, and 20 recite the limitation "determining….cell expresses a marker consistent with a Classical or Proneural subtype or has a Glut3 addicted gene/molecular signature".  There is insufficient antecedent basis for this limitation in the claims.  Claim 1, from which claim 5 and 18-20 depend, recites determining whether the cell expresses avb3+ and Glut3+ and Glut-3 addicted.  Claim 1 does not recite that a cell expresses a classical or proneural subtype or a Glut3 addicted gene/molecular signature.  It is not clear how the limitations recited in claims 5 and 18-20 relate back to claim 1.

5e.	Claim 6 is rejected as being indefinite because the claim recites multiple recitations of the term “optionally”, making it unclear as to what is actually part of the claimed invention.  For example, lines 3-6 recite: “comprises taking or isolating a cell or a sample of cells, optionally cancer cells or tumor cells, from a patient, optionally a patient tentatively diagnosed or definitely diagnosed with the tumor or cancer, optionally GBM…”.

5f.	Claims 10-15 are rejected as being indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “determining or having determined whether the tumor or cancer cell expresses a marker consistent with a classical or proneural subtype” (lines 3-4), and the claim also recites “determining or having determined whether the tumor or cancer cell expresses a marker consistent with the classical or proneural molecular subtypes of GBM” (lines 4-6) which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

5g.	Claim 13 is rejected as being indefinite because in line 3, the claim recites the phrases “a high or a Glut3 addicted signature” and “a low or a Glut3 non-addicted signature expression…”.  The terms "high" and “low” are subjective terms and the specification does not provide a standard for measuring the scope of the term (see MPEP 2173.05(b)(III)(iv)).  It is noted that the specification only states that the expression level for any single gene, i.e., whether it is expressed at a “high” or a “low” level is a relative measurement, not an absolute one (page 20, lines 4-8).

5h.	Claims 17, 19, and 20 are rejected as being indefinite because the claims recite the phrase “message, mRNA, or transcript”.  It is noted that where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The specification does not provide a definition of each of the terms, “message”, “mRNA”, and “transcript”.  The state of the art teaches that messenger RNA (mRNA) carries the coding sequences for protein synthesis and are called transcripts (see for instance, Nature ebook, “Essentials of Cell Biology”, page 3 of printout, under the heading of “What Are the Initial Steps in Accessing Genetic Information”, https://www.nature.com/scitable/ebooks/essnetial-of-cell-biology-14749010/122996756).  Therefore, according to the state of the art (as cited above), “mRNA” and “transcript” are terms for the same molecule.  However, claims 17, 19, and 20 recite the three terms in the alternative, lending to one interpretation that Applicant intends the recited molecules to be distinct from another and have a definition or meaning contrary to their ordinary meaning in the art.  One of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Alternatively, if all three terms are intended to refer to the same exact molecule, then it is suggested that one term is selected (i.e., “mRNA”) and the other two deleted from the claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-6 and 10-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions (abstract idea and a law of nature) without significantly more. 
	Claim 1 is directed to a method for determining whether a tumor or a cancer cell will be sensitive to or can be killed or induced to senescence by a treatment targeting the integrin avb3 (avβ3) pathway, comprising: 	(a) determining or having determined whether the tumor or the cancer cell expresses both avb3+ and Glut3+, or determining whether the tumor or the cancer cell is an avb3+/Glut3+ tumor or cancer cell, and (b) determining or having determined whether the tumor or the cancer cell is Glut-3 addicted.  Claim 10 recites that determining or having determined whether the tumor or the cancer cell is Glut-3 addicted comprises: (i) determining or having determined whether the tumor or cancer cell expresses a marker consistent with a classical or proneural subtype, or determining or having determined whether the tumor or cancer cell expresses a marker consistent with the classical or proneural molecular subtypes of GBM, or (ii) determining or having determined whether the tumor or the cancer cell expresses a marker consistent with a Glut3 addicted gene signature.  Claim 13 recites that gene expression consistent with a Glut3 addicted gene signature comprises gene expression consistent with a high or a Glut3 addicted signature or a low Glut3 non-addicted signature expression, or at least one of the genes, or 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, or all 30 of the genes, as listed in Figure 11 or Figure 23, or optionally all of the genes listed in Figure 11 or Figure 23.
	The claims recite a series of steps or acts, thus the claims are directed to a process, which is one of the statutory categories of invention (step 1 of the subject matter eligibility test in the 2019 Revised Patent Subject Matter Eligibility Guidance). First, independent claim 1 recites the steps of “determining or having determined whether the tumor or the cancer cell expresses both avb3+ and Glut3+ or determining whether the tumor or the cancer cell is an avb3+/Glut3+ tumor or cancer cell”; and “determining or having determined whether the tumor or the cancer cell is Glut-3 addicted”.  These limitations set forth a judicial exception (2019 Revised Eligibility Guidance, revised step 2A, Prong One: Yes) because the “determining” steps can be performed using mental steps or basic thinking, representing an abstract idea (see Univ. of Utah Research Found v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014)).  Second, claim 13 recites another judicial exception (revised step 2A, Prong One: yes) because the Glut3 addicted or non-addicted gene expression limitations (i.e., “a high or a Glut3 addicted signature”, “a low or a Glut3 non-addicted signature”) are a consequence of natural processes, similar to the naturally occurring correlation found to be law of nature by the Supreme Court in Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012) (see also, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017);; Ariosa Diagnostics, Inc. v. Sequenom, 788 F.3d 1371, 1373, 115 USPQ2d 1152, 1153 (Fed. Cir. 2015)). 
The claims also do not recite any additional elements/steps that do more than just describe the judicial exceptions with general instructions to apply the judicial exception. Overall, the claims do not integrate the abstract ideas and laws of nature into a practical application that impose a meaningful limit on the judicial exceptions (revised step 2A, Prong Two: No). Lastly, each claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. Claims 1-6 and 10-19 do not include additional elements or a combination of elements that are sufficient to amount to significantly more than the judicial exceptions (step 2B: No). For instance, claim 6 recites “taking or isolating a cell or a sample of cells…and determining if the cell or sample of cells expresses both avb3+ and Glut3+ and is Glut-3 addicted”.  Obtaining a sample in order to perform tests is well-understood, routine and conventional activity for those in the field of diagnostics and is recited at a high level of generality such that it amounts to insignificant extra-solution activity. Although claims 16-20 recite using antibodies, PCR, and mRNA expression, these limitations merely instruct a scientist to use any technique and/or any reagents. When recited at this level of generality, again, there is no meaningful limitation in these steps that distinguishes the claimed method from well-understood, routine and conventional data gathering activity engaged in by scientists prior to Applicant's invention at the time of filing. For example, the state of the art at the time of filing the instant application discloses assaying samples for avb3 and Glut3 utilizing methodology, such as Western blots, PCR, and mRNA expression (see Gladson, C. J Neuropathol Exp Neurol 55(11): 1143-1149, 1996; pages 1146-1147;; Onodera et al., US 2014/0073523; page 7, [0069-0074], page 8, [0075-0078], page 10, [0094-0095], page 11, column 1;; Paik et al. Exp Molec Med 36(6): 524-533, 2004; page 524, column 2 through page 527;; Tidmarsh et al., US 2006/0172305; pages 10-15;; Zerangue, N. US 2006/0003363; pages 9-10, Example 1). Therefore, the instant claims as a whole do not amount to significantly more than the exceptions themselves and do not qualify as eligible subject matter under 35 U.S.C. §101. See also Diamond v. Chakrabarty, 447 U.S. 303 (1980) and Association for Molecular Pathology v. Myriad Genetics, 569 U.S. __, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) and www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-4, 6, 10, 11, 14, 15, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Franovic et al. (Cancer Res 75(21): 4466-4473, 2015; cited on the IDS of 31 January 2020) and Flavahan et al. (Nature Neurosci 16(10): 1373-1382, 2013; cited on the IDS of 31 January 2020).
	Franovic et al. teach that large scale efforts have recently provided new clues into gliomagenesis and alterations that characterize glioblastoma multiform (GBM) (page 4466, column 1, first paragraph).  Franovic et al. disclose that expression of integrin αvβ3 increases during the transition from low-grade astroglial-derived tumors to advanced glioblastoma (page 4466, column 1, 2nd paragraph).  Franovic et al. continue to indicate that αvβ3 is a driver of an aggressive and metastatic tumor phenotype (page 4466, column 1, 2nd paragraph). Franovic et al. add that in GBM biopsy samples, αvβ3 expression is prominent in both tumor microvessels and glial tumor cells, and is most prevalent in highly proliferating and infiltrating areas (page 4466, column 1, 2nd paragraph).  Franovic et al. teach that glioblastoma cells demonstrate an addiction to αvβ3 as a means to avoid p21 (CDKN1A)-dependent cellular senescence (page 4466, column 2; page 4467, bottom of column 2; page 4470, column 1).  Franovic et al. state that treatment with the function blocking αvβ3 antibody LM609 induces senescence in U87MG glioblastoma cells (page 4467, column 2, 3rd full paragraph).  Franovic et al. also mention that integrin antagonist, Cilengitide, targets both αvβ3 and avβ5 and is effective in some patients (page 4470, column 2, 4th full paragraph).  Franovic et al. teach that integrin αvβ3 may serve a specialized function in glioblastoma cells to support tumor growth by suppressing pathways governing cellular senescence (page 4467, column 2, 3rd full paragraph; Figure 2).
	Franovic et al. does not teach determining whether a tumor (such as glioblastoma) expresses Glut3+ and is Glut3-addicted.
	Flavahan et al. disclose that the brain is an extremely metabolically active organ that derives energy almost entirely from glucose, and the lack of extensive energy stores in the brain necessitates tight control of blood glucose homeostasis (page 1373, column 2).  Flavahan et al. teach that the glucose demand of cancer cells is dramatically increased due to the usage of glycolytic end products for processes other than energy generation (page 1380, column 1).  Flavahan et al. teach that GLUT3 is strongly correlated with brain tumor grade and glioblastoma patient survival (pages 1378-1379; Figure 6).  Flavahan et al. disclose that GLUT3 is correlated with survival in classical and proneural subtypes (page 1379, Figure 7g, 7h).  Flavahan et al. also indicate that brain tumor initiating cells (BTICs) have elevated levels of Glut3 mRNA and protein that permit preferential glucose uptake, suggesting that BTICs have a competitive advantage (page 1377; page 1380, bottom of column 1).  Lastly, Flavahan et al. disclose that targeting Glut3 inhibits BTIC growth and tumorigenic potential (page 1377, column 2 through page 1378, column 1; Figure 4).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to modify the method of determining αvβ3 expression in glioblastoma cells as taught by Franovic et al. by also determining Glut3 expression and addiction in glioblastoma cells, as taught by Flavahan et al.  The person of ordinary skill in the art would have been motivated to make that modification because glioblastomas are the most lethal and prevalent primary malignant brain tumors in adults, with median survival remaining 14.6 months; and the inability to effectively manage GBMs has motivated the search for more effective treatments (Flavahan et al. page 1373, column 1, 1st paragraph; Franovic et al., page 4466, column 1, 1st paragraph and page 4473, column 1).  The person of ordinary skill in the art reasonably would have expected success because the elevated expression levels of αvβ3 and Glut3 (and Glut3 addiction) in glioblastomas were already separately determined/detected at the time the invention was made.  Therefore, the claimed invention as a whole was clearly prima facie obvious over the prior art.

	
	

Conclusion
	No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIDGET E BUNNER whose telephone number is (571)272-0881. The examiner can normally be reached Monday-Friday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
17 June 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647